Name: 2005/37/EC: Commission Decision of 29 October 2004 establishing the European Technical and Scientific Centre (ETSC) and providing for coordination of technical actions to protect euro coins against counterfeiting
 Type: Decision
 Subject Matter: monetary relations;  cooperation policy;  EU institutions and European civil service;  criminal law;  research and intellectual property
 Date Published: 2005-01-21; 2005-10-14

 21.1.2005 EN Official Journal of the European Union L 19/73 COMMISSION DECISION of 29 October 2004 establishing the European Technical and Scientific Centre (ETSC) and providing for coordination of technical actions to protect euro coins against counterfeiting (2005/37/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 211 thereof, Having regard to Council Decision 2003/861/EC of 8 December 2003 concerning analysis and cooperation with regard to counterfeit euro coins (1) and Council Decision 2003/862/EC of 8 December 2003 extending the effects of Decision 2003/861/EC concerning analysis and cooperation with regard to counterfeit euro coins to those Member States which have not adopted the euro as their single currency (2), Whereas: (1) Council Regulation (EC) No 1338/2001 of 28 June 2001 laying down measures necessary for the protection of the euro against counterfeiting (3), and in particular Article 5 thereof, provides for the analysis and classification of counterfeit coins by the Coin National Analysis Centre (CNAC) in each of the EU Member States and by the European Technical and Scientific Centre (ETSC). Council Regulation (EC) No 1339/2001 (4) extends the effects of Articles 1 to 11 of Regulation (EC) No 1338/2001 to the Member States which have not adopted the euro as the single currency. (2) Since October 2001, the ETSC has been carrying out its tasks on a temporary basis at the French Mint with administrative support and management provided by the Commission, in line with an exchange of letters between the President of the Council and the French Finance Minister of 28 February and 9 June 2000. (3) The ETSC contributes to the fulfilment of the objectives of the Pericles programme pursuant to Council Decision 2001/923/EC of 17 December 2001 establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (5) and Council Decision 2001/924/EC of 17 December 2001 extending the effects of the Decision establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (Pericles programme) to the Member States which have not adopted the euro as the single currency (6). (4) Article 1 of Decision 2003/861/EC provides that the Commission shall establish the ETSC and ensure its functioning and the coordination of the activities of the competent technical authorities to protect euro coins against counterfeiting. Article 1 of Decision 2003/862/EC extends Decision 2003/861/EC to the Member States which have not adopted the euro as the single currency. (5) The French authorities have taken the commitment, through a letter from the French Finance Minister, dated 6 September 2004, to maintain the current sharing of the relevant costs. An exchange of letters between the Member of the Commission responsible for the fight against fraud and the French Finance Minister, regarding the establishment of the ETSC on a permanent basis for the analysis and classification of counterfeit euro coins, will reiterate the principles that emerged from the ETSCs activities during the period it was temporarily hosted at the French Mint, based on the exchange of letters between the Council Presidency and the French Finance Minister on 28 February and 9 June 2000. (6) The Economic and Financial Committee (EFC), the European Central Bank, Europol and the competent national authorities should be informed regularly of the activities of the ETSC and of the situation regarding euro coin counterfeiting. (7) Therefore, the ETSC should be established within the Commission in Brussels, attached to the European Anti-Fraud Office (OLAF). (8) The coordination by the Commission of the measures taken by the competent technical authorities to protect euro coins against counterfeiting includes methods for analysing counterfeit euro coins, the study of new cases of coin counterfeiting and assessment of the consequences, exchanges of information on the activities of the CNACs and the ETSC, external communication on counterfeit coins, the detection of such coins by coin processing equipment and the study of any technical problems relating to these coins. (9) This coordination requires the continued efforts, within the Advisory Committee for Coordination of the Fight against Fraud (7), of the Counterfeit Coin Experts Group, comprising the experts in charge of the CNAC and ETSC, which the Commission manages and chairs, while providing periodic information to the EFC. (10) In order to act on Decisions 2003/861/EC and 2003/862/EC, DECIDES: Article 1 The European Technical and Scientific Centre (ETSC) is established within the Commission in Brussels, attached to OLAF. Article 2 The ETSC shall analyse and classify every new type of counterfeit euro coin in line with the provisions of Article 5 of Regulation (EC) 1338/2001. It contributes to the fulfilment of the objectives of the Pericles programme pursuant to Article 4 of Decision 2001/923/EC. It assists the Coin National Analysis Centres (CNAC) and the law-enforcement authorities and collaborates with the relevant authorities in the analysis of counterfeit euro coins and the strengthening of protection. Article 3 The principles on which the organisation of the ETSC will be based are the following:  The Commission may second members of its personnel to the French Mint in order to use its facilities for the analysis of coins.  In accomplishing its functions, the ETSC will be able to use the personnel and equipment of the French Coin National Analysis Centre and the laboratory of the French Mint in Pessac. The French authorities will place the appropriate personnel and equipment at the disposal of the ETSC as a priority.  Under the applicable financial regulations, the part of the expenses attributable to the work carried out by the ETSC will be charged to the general budget of the European Communities. Since France will provide the abovementioned personnel, premises and equipment and will be responsible for their maintenance, the Community budget will meet the salaries of the personnel recruited by the Commission, travelling expenses and sundry minor current expenditure. OLAF shall define, in cooperation with the French Mint, the rules and administrative modalities applicable to the ETSC. Article 4 The Commission shall coordinate the necessary actions to protect euro coins against counterfeiting through periodic meetings of counterfeit coin experts. The Economic and Financial Committee, the European Central Bank, Europol and the competent national authorities shall be kept regularly informed of the ETSCs activities and of the situation as regards coin counterfeiting. Done at Brussels, 29 October 2004. For the Commission Michaele SCHREYER Member of the Commission (1) OJ L 325, 12.12.2003, p. 44. (2) OJ L 325, 12.12.2003, p. 45. (3) OJ L 181, 4.7.2001, p. 6. (4) OJ L 181, 4.7.2001, p. 11. (5) OJ L 339, 21.12.2001, p. 50. (6) OJ L 339, 21.12.2001, p. 55. (7) Commission Decision 94/140/EC (OJ L 61, 4.3.1994, p. 27).